[Cite as Plogger v. Myers, 2017-Ohio-8229.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105210




                                  RODNEY PLOGGER

                                                        PLAINTIFF-APPELLANT

                                                  vs.

                                       JUSTIN MYERS
                                                        DEFENDANT-APPELLEE




                                              JUDGMENT:
                                               DISMISSED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-15-853792

        BEFORE: S. Gallagher, J., McCormack, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: October 19, 2017
ATTORNEYS FOR APPELLANT

Paul W. Flowers
Paul W. Flowers Co., L.P.A.
Terminal Tower, Suite 1910
50 Public Square
Cleveland, Ohio 44113

Michael D. Shroge
Plevin & Gallucci Co., L.P.A.
55 Public Square, Suite 2222
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Christopher Ankuda
Colin P. Moeller
Paul R. Morway
Ankuda, Stadler & Moeller, Ltd.
1100 Superior Avenue, Suite 1120
Cleveland, Ohio 44114
SEAN C. GALLAGHER, J.:

       {¶1} Plaintiff-appellant Rodney Plogger filed this appeal from the trial court’s

denial of a motion in limine that sought to preclude testimony allegedly protected by the

attorney-client privilege. Because the trial court’s ruling is not a final, appealable order,

we must dismiss the appeal for lack of jurisdiction.

       {¶2} On November 4, 2015, plaintiff filed a personal injury action claiming that he

had been seriously injured in an automobile accident that was alleged to have been

negligently caused by defendant-appellee Justin Myers. During plaintiff’s deposition, his

counsel objected to questioning about who had referred plaintiff to his treating physician

on the basis of attorney-client privilege. After contacting the court during the deposition,

the parties were informed that the questions should be answered.                However, the

deposition was concluded without the disputed questions being answered.

       {¶3} Plaintiff proceeded to file a motion in limine, seeking to preclude defendant’s

counsel from asking any questions or attempting to elicit any answers in this context, and

asserting the information is protected by the attorney-client privilege. The trial court

denied the motion. The trial court determined that the questioning asked “about a fact”

as opposed to the details of a conversation between plaintiff and his attorney, and was not

protected by the attorney-client privilege. The court further found that “the answer is

relevant to the issue of potential bias and credibility of the treating physician.”

       {¶4} Plaintiff-appellant appealed the trial court’s ruling, claiming the trial court

erred in its determination regarding the attorney-client privilege.
       {¶5} As an initial matter, we recognize that this appeal was taken from a ruling on

a motion in limine. The parties dispute whether this court has jurisdiction over the

appeal and have fully briefed the issue.

       {¶6} An appellate court has no jurisdiction in the absence of a final, appealable

order. Lycan v. Cleveland, 146 Ohio St.3d 29, 2016-Ohio-422, 51 N.E.3d 593, ¶ 21. A

ruling on a motion in limine is a “‘tentative, preliminary or presumptive ruling about an

evidentiary issue that is anticipated’” and is not subject to appellate review “‘unless the

claimed error is preserved by an objection, proffer, or ruling on the record when the issue

is actually reached and the context is developed at trial.’” State v. Grubb, 28 Ohio St.3d

199, 203, 503 N.E.2d 142 (1986), quoting Palmer, Ohio Rules of Evidence Rules Manual,

at 446 (1984). See also State v. Brown, 38 Ohio St.3d 305, 311-312, 528 N.E.2d 523

(1988); Gable v. Gates Mills, 103 Ohio St.3d 449, 2004-Ohio-5719, 816 N.E.2d 1049, ¶

34.

       {¶7} We recognize that the Ohio Supreme Court has held that “a discovery order

that is alleged to breach the confidentiality guaranteed by the attorney-client privilege

satisfies R.C. 2505.02(B)(4)(b) and is a final, appealable order that is potentially subject

to immediate review.” Burnham v. Cleveland Clinic, Slip Opinion No. 2016-Ohio-8000,

¶ 2. Unlike Burnham, there is no discovery order mandating the production of allegedly

privileged material in this matter.

       {¶8} The record reflects that the court had instructed the parties during the

deposition that the disputed questions should be answered. Although appellant argues
that the answer to who had referred plaintiff to his treating physician is protected by the

attorney-client privilege, the question was never answered. A motion in limine was then

filed that sought to preclude testimony in this regard, on the basis of the attorney-client

privilege.

       {¶9} The attorney-client privilege is the oldest of the confidential communication

privileges known in the common law. Upjohn Co. v. United States, 449 U.S. 383, 389,

101 S.Ct. 677, 66 L.Ed.2d 584 (1981). The primary purpose of the attorney-client

privilege is to “to encourage full and frank communication between attorneys and their

clients and thereby promote broader public interests in the observance of law and

administration of justice.” Id. The attorney-client privilege does not prevent disclosure

of the underlying fact; it only protects disclosure of the communications. Id. at 395. “In

Ohio, the attorney-client privilege is governed both by statute, R.C. 2317.02(A), which

provides a testimonial privilege, and by common law, which broadly protects against any

dissemination of information obtained in the confidential attorney-client relationship.”

State ex rel. Dawson v. Bloom-Carroll Local School Dist., 131 Ohio St.3d 10,

2011-Ohio-6009, 959 N.E.2d 524, ¶ 27, citing State ex rel. Toledo Blade Co. v.

Toledo-Lucas Cty. Port Auth., 121 Ohio St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221, ¶

24.

       {¶10} Appellee argues that the attorney’s act of referring a client to a treating

physician is an underlying fact, not a communication. Appellee cites to no Ohio case

directly on point. Appellant argues that an attorney’s recommendation to his client that
he seek care from a particular doctor is a “communication” that is protected by the

attorney-client privilege. Appellant cites to a Florida decision that determined: “The

question does not elicit the underlying fact of whether she saw a particular physician, but

rather elicits whether she saw the physician at her attorney’s request” and thereby “seeks

discovery of confidential communications constituting her attorney’s advice regarding

[the] lawsuit.” Burt v. Govt. Emps. Ins. Co., 603 So.2d 125, 125-126 (Fla.App.1992).1

       {¶11} However, because the trial court’s ruling was on a motion in limine, it has

yet to make a final determination on the issue. Thus, we make no determination as to the

attorney-client privilege issue raised.

       {¶12} Even in the context of privilege, the Ohio Supreme Court has found that the

denial of a motion in limine raising privilege grounds does not preserve a claimed error

for review without a proper objection being raised at trial. State v. Hancock, 108 Ohio

St.3d 57, 2006-Ohio-160, 840 N.E.2d 1032, ¶ 59. Likewise, a majority of appellate


       1
           Similarly, another court has stated:

              That the plaintiff was treated by a particular doctor is an
       underlying fact. That the plaintiff received a referral to see a
       particular doctor is also an underlying fact. However, whether the
       plaintiff's attorney requested that the client see a certain doctor
       requires the plaintiff to disclose a part of a communication that was
       held between the plaintiff and attorney, and we resist any attempts to
       separate the contents of communications to distinguish “facts” from
       privileged information. To hold otherwise would severely undermine
       the purpose of the privilege, which is to encourage the free flow of
       information between attorneys and their clients.

Worley v. Cent. Florida Young Men’s Christian Assn., Fla. S.Ct. No. SC15-1086,
2017 Fla. LEXIS 812 (Apr. 13, 2017).
courts that have considered the issue have found that even when alleged privileged

communications are at issue, a ruling on a motion in limine is not a final order. See

Henderson v. Henderson, 150 Ohio App.3d 339, 2002-Ohio-6496, 780 N.E.2d 1072, ¶ 10

(10th Dist.), citing In re Isaacs, 2d Dist. Montgomery No. 18104, 2000 Ohio App. LEXIS

3491, 5, 12 (July 31, 2000) (granting of motion in limine preventing admission of

allegedly privileged documents would not be a final order subject to review); In re

Neyland, 6th Dist. Lucas No. L-91-271, 1992 Ohio App. LEXIS 3562, 7-8 (July 10, 1992)

(denial of motion in limine regarding allegedly privileged testimony not reviewable by

appeals court absent objection raised at trial); State v. Wells, 1st Dist. Hamilton No.

C-940307, 1994 Ohio App. LEXIS 5721, 4-5 (Dec. 21, 1994). Accord State v. Conley,

8th Dist. Cuyahoga No. 69597, 1996 Ohio App. LEXIS 3547, 11 (Aug. 22, 1996) (a party

may not rest on in limine ruling as to privilege issue, and must raise its objection anew

when the issue is again raised at trial); State v. Cherukuri, 79 Ohio App.3d 228, 232-233,

607 N.E.2d 56 (11th Dist.1992) (claim of physician-patient privilege raised in limine as to

admission of emergency room nurses’ testimony not subject to review when not preserved

by objection at trial); see also Liebe v. Admin., 8th Dist. Cuyahoga No. 100230,

2014-Ohio-1834 (finding an order denying a motion in limine to exclude work product

from trial was not a final, appealable order). In light of these decisions, we are not

inclined to follow Akron v. Carter, 190 Ohio App.3d 420, 2010-Ohio-5462, 942 N.E.2d

409 (9th Dist.), wherein the court determined that a ruling on a motion in limine relating
to privileged mediation communications was a definitive ruling that constituted a final,

appealable order. Id. at ¶ 8-12.

       {¶13} Accordingly, we find the order appealed is not a final, appealable order and

that we lack jurisdiction to review the matter.

       {¶14} Appeal dismissed.

       It is ordered that appellee recover from appellant costs herein taxed.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

TIM McCORMACK, P.J., CONCURS;
EILEEN T. GALLAGHER, J., CONCURS WITH SEPARATE CONCURRING
OPINION


EILEEN T. GALLAGHER, J., CONCURRING:

       {¶15} I concur with the majority’s conclusion that the trial court’s motion in

limine ruling does not constitute a final determination on the issue of attorney-client

privilege, and therefore, is not a final, appealable order. As referenced by the majority,

this court has held that

       “the granting or denial of a motion in limine is a tentative, interlocutory,

       precautionary ruling reflecting the trial court’s anticipatory treatment of an
       evidentiary issue which the trial court may change at trial when the disputed

       evidence appears in context.” State v. Taylor, 8th Dist. Cuyahoga No.

       83778, 2004-Ohio-3115, ¶ 6, citing State v. Grubb, 28 Ohio St.3d 199, 201,

       28 Ohio B. 285, 503 N.E.2d 142 (1986). “A preliminary ruling has no

       effect until it is acted upon at trial” and, hence is not a final, appealable

       order.     State   v.   Kulasa,    10th   Dist.   Franklin   No.    11AP-826,

       2012-Ohio-6021, ¶ 20.

Liebe v. Admin., 8th Dist. Cuyahoga No. 100230, 2014-Ohio-1834, ¶ 9.

       {¶16} However, I write separately to express my belief that there is no practical

distinction made between an order compelling discovery of allegedly privileged

information and a judgment denying a motion in limine that sought to preclude opposing

counsel from eliciting allegedly privileged information.        See Burnham v. Cleveland

Clinic, Slip Opinion No. 2016-Ohio-8000, ¶ 21 (finding that an order that compels “the

production of privileged or protected materials certainly satisfies R.C. 2505.02(B)(4)(a)

because it would be impossible to later obtain a judgment denying the motion to compel

disclosure if the party has already disclosed the materials.”). In my view, both judgments

ultimately lead to situations R.C. 2505.02(B)(4)(b) seeks to prevent.

       {¶17} In this case, the trial court’s journal entry denying appellant’s motion in

limine clearly sets forth the court’s position that the challenged question does not

implicate the protections of attorney-client privilege, “as it is asking about a fact, not the

details of a conversation between plaintiff and his attorney.” Given the language used in
the trial court’s entry, I believe it would be disingenuous to suggest that the court’s denial

of appellant’s motion in limine was not a final determination on the issue. Thus, once

the challenged question is posed at trial, and counsel’s objection on grounds of privilege

is inevitably overruled, appellant is going to be compelled to provide an answer that may

disclose information that is alleged to be protected by attorney-client privilege.

       {¶18} Practically, this gives me pause, particularly where, as here, the privilege

arguments that will be raised in the direct appeal following a trial will be identical to the

arguments currently before this court. For this reason, I believe this court has the ability,

at this time, to answer the issue raised on appeal: Did defense counsel’s question

regarding who referred appellant to his treating physician require appellant to disclose

information that is protected by attorney-client privilege?             Without additional

information, we can determine whether the subject question addressed in the motion in

limine requires a disclosure of fact or “seeks discovery of confidential communications

constituting [his] attorney’s advice regarding the lawsuit” as appellant suggests.

Dismissal of this appeal merely delays review of this issue for another day.

       {¶19} With that said, however, I am bound to follow the precedent of this court.

Accordingly, I concur with the majority’s dismissal.